Exhibit (d)(3) SUB-ADVISORY AGREEMENT SUB-ADVISORY AGREEMENT (this Agreement) made this 26 th day of January, 2010 (Effective Date), by and between IndexIQ Advisors LLC (IQ), and Esposito Partners, LLC (the Sub-adviser). 1.Duties of Sub-adviser. IQ hereby appoints the Sub-adviser to act as investment sub-adviser to the funds listed on Schedule 1, hereto, (each, a Fund and, collectively, the Funds), a series of the IndexIQ ETF Trust (the Trust), an investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), for the period and on such terms as are set forth in this Agreement. IQ employs the Sub-adviser, with respect to each Fund, to: (i) manage the investment and reinvestment of the assets of the Fund; (ii) continuously review, supervise and administer the investment program of the Fund (including the investment restrictions and guidelines of the Fund, the Investment Program); (iii) determine the securities to be purchased or sold and the portion of the Funds assets to be held uninvested in accordance with the Funds Investment Program; (iv) designate the identity and weighting of the Securities in the Deposit Securities and the Fund Securities (as such terms are defined in the Registration Statement) in accordance with the Funds Investment Program; (v) provide IQ and the Trust with records concerning the Sub-advisers activities which IQ is required to maintain as an investment adviser of a registered investment company pursuant to the 1940 Act (defined below) and Advisers Act (defined below) and the rules thereunder; (vi) file with the SEC all required forms pursuant to Section 13F and 13G of the Securities Exchange Act of 1934; and (vii) render regular reports to IQ, the Trusts officers and the Trusts Board of Trustees (the Board) concerning the Sub-advisers discharge of the foregoing responsibilities. The Sub-adviser will oversee the maintenance of all books and records with respect to the securities transactions of each Fund, and will furnish the Board with such periodic and special reports as the Board reasonably may request. In compliance with the requirements of Rule 31a-3 under the 1940 Act, the Sub-adviser agrees that all records which it maintains for the Trust are the property of the Trust, agrees to preserve for the periods prescribed by Rule 31a-2 under the 1940 Act any records which it maintains for the Trust and which are required to be maintained by Rule 31a-1 under the 1940 Act and further agrees to surrender promptly to the Trust any records which it so maintains, upon request by IQ or the Trust or upon termination of this Agreement for any reason. The obligation to surrender records shall survive the termination of this Agreement.
